 



Exhibit 10.2(6)(d)

SUMMARY OF 2004 ANNUAL PERFORMANCE BONUS GRANT UNDER BELO 2000 EXECUTIVE
COMPENSATION PLAN

On March 2, 2005, the Board of Directors of Belo Corp. ratified the
recommendation of its Compensation Committee approving an 2004 annual
performance bonus award for Dennis A. Williamson, Senior Corporate Vice
President/Chief Financial Officer of Belo. Mr. Williamson’s annual performance
bonus was granted under the shareholder-approved Belo 2000 Executive
Compensation Plan, or the Plan. The award was determined based upon Belo’s
financial performance during 2004 as measured by a percentage of consolidated
net income.

The Compensation Committee has the discretion to reduce (but not to increase) a
senior executive’s bonus under the Plan from the amount that otherwise would be
payable under the target formula. In 2004, Belo’s favorable consolidated
performance qualified other senior executives for a bonus under the target
formula. However, based solely upon the circulation overstatement at The Dallas
Morning News, the Compensation Committee considered and accepted the
recommendation of Robert W. Decherd, the Company’s chairman, president and Chief
Executive Officer, that he, and Jack Sander, Dunia Shive, Jim Moroney, and
certain others not receive performance bonuses for 2004. In making its decision,
the Compensation Committee acknowledged that none of these four senior
executives had direct responsibility for the circulation overstatement.
Mr. Williamson had no direct responsibility for the circulation overstatement
and the Committee determined that he merited a bonus for his performance in his
first year as the Company’s chief financial officer. In accordance with the
Compensation Committee’s discretion, Mr. Williamson’s bonus, however, was
reduced to $160,700.

